Citation Nr: 1532907	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 2011 rating decision, which granted service connection for degenerative arthritis of the lumbar spine and assigned an effective date of July 7, 2009.

2.  Entitlement to an effective date earlier than July 7, 2009, for the grant of service connection for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Claims Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted entitlement to service connection for degenerative arthritis of the lumbar spine effective July 7, 2009.  The Veteran testified before the undersigned Veterans Law Judge in August 2014.  

By way of background, in November 2011, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the grant of service connection for degenerative arthritis of the lumbar spine, asserting CUE in the May 2011 rating decision.  In a January 2012 rating decision, the RO denied entitlement to an earlier effective date.  The Veteran's representative submitted correspondence, which continued to assert CUE in the RO's rating decisions.  See letters dated in February and March 2012.  In a May 2012 rating decision, the RO determined that the May 2011 rating decision did not contain CUE.  The Veteran's representative continued to assert CUE in the prior rating decisions.  See letters dated in June and August 2012.  In an April 2013 rating decision, the RO again determined that the May 2012 rating decision did not contain CUE.  The Veteran filed a NOD with the April 2013 rating decision and the RO issued a Statement of the Case (SOC) in September 2013, which addressed whether there was CUE in the May 2012 rating decision.  The Veteran perfected an appeal as to this matter in September 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA treatment records dated through November 2013; otherwise the records are irrelevant or duplicates of those in VBMS. Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issue of entitlement to an earlier effective date for the grant of service connection for degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2011 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine, effective from July 7, 2009.  The Veteran perfected an appeal of this determination and it is currently on appeal.  


CONCLUSION OF LAW

As the May 2011 rating decision is not final, it cannot be revised or considered under a CUE claim; the appeal as to this issue is dismissed.  38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA) are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  As will be discussed below, there is no final decision in this case.  Therefore, any further discussion of any VA notification or development duties owed the Veteran in connection to his CUE claim is unnecessary.

In this case, the Veteran's representative has alleged CUE in the May 2011 rating decision that assigned a July 7, 2009 effective date for the grant of service connection for lumbar spine degenerative arthritis and the subsequent January 2012, May 2012, and April 2013 decisions that confirmed this determination.  During the Board hearing, he clarified that the Veteran is seeking an earlier effective date.  

Although it may appear on first blush that a valid CUE claim has been filed, a CUE claim "cannot lie as to a decision that is still open to direct review."  May v. Nicholson, 19 Vet. App. 310, 317 (2005).  A collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  May, 19 Vet. App. at 317.  As such, a CUE claim cannot be filed as to a matter that is still appealable or pending.  May, 19 Vet. App. At 320.

In this case, the Board finds that the Veteran's CUE claim as to the May 2011 rating decision is premature because this rating decision is the subject of this appeal.  It is clear that CUE claims are reserved for final claims only.  Where the decision has not become final, no CUE claim can be entertained.  Link v. West, 12 Vet. App. 39, 44 (1998) (holding that a CUE claim does not exist, as matter of law, where there is no prior final RO decision).  Therefore, the Veteran cannot raise a claim of CUE with respect to the May 2011 rating decision. 

In view of the foregoing, the Board finds that the claim for CUE in the May 2011 rating decision is without legal merit and, at this time, must be dismissed without prejudice.  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

The claim of CUE in the May 2011 rating decision is dismissed.


REMAND

A remand is required for issuance of an SOC.  As noted above, in a May 20011 decision, the RO granted service connection for lumbar spine degenerative arthritis, effective July 7, 2009.  In November 2011, the Veteran filed a NOD with the effective date.  Although the RO denied an earlier effective date in a January 2012 rating decision, an SOC was not issued.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an effective date earlier than July 7, 2009, for the grant of service connection for degenerative arthritis of the lumbar spine.  The SOC must include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2014).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


